MR. JUSTICE HASWELL
(specially concurring) :
I concur in the result. Under the facts here, plaintiff’s right to an injunction and damages requires establishment of a water right in plaintiff to the waters of Little Bear Creek. There is a complete failure of proof in this respect.
*503Here plaintiff is attempting to supplement the waters of Big Bear Creek (in which he has a water right) by diversion from the waters of Little Bear Creek (in which he has no water right) and thus enhance his water rights to the detriment of others.